Citation Nr: 0016230	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for the service connected 
psychosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This appeal arises from a March 1993 rating decision of the 
Indianapolis, Indiana Regional Office (RO.  The case was 
remanded from the Board to the RO in February 1997 for 
additional development of the evidence.


REMAND

By rating action in August 1992, a 10 percent evaluation was 
assigned for the veteran's service connected psychosis under 
Diagnostic Code 9210 effective from April 1992.  

In November 1992, the veteran submitted the instant claim in 
which he contended that his service connected psychosis had 
increased in severity warranting a higher schedular 
evaluation.  During the pendency of this claim, the veteran 
has received several VA rating examinations.  In February 
1993, the diagnosis was a psychotic disorder, not otherwise 
specified.  On VA psychiatric examination in April 1996, the 
diagnosis was major depressive disorder with psychosis.

Most recently, on VA psychiatric examination in January 1998, 
the veteran denied having symptoms of paranoia or acute 
psychosis.  He did report symptoms of post-traumatic stress 
disorder (PTSD).  The examiner noted that the veteran was 
assessed for his PTSD symptoms.  The examiner opined that the 
veteran was suffering from PTSD.  It was reported that the 
veteran did not show evidence of psychosis.  There was some 
evidence of chronic secondary depression or dysthymia.  There 
were also symptoms suggestive of mild dementia which was 
probably secondary to multiple physical disabilities.  

It was determined in a supplemental statement of the case 
issued in May 1999 that the medical record did not support 
the assignment of an evaluation in excess of 10 percent for 
the service connected psychosis.  It was noted that the issue 
of service connection for PTSD would be handled separately 
from the current increased rating claim.   

38 C.F.R. § 4.125(b) provides that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  

In this case, the diagnosis of the veteran's mental disorder 
was changed to PTSD on VA examination in January 1998; 
however, it is not clear from the record what the change of 
diagnosis represents.  Therefore, under section 4.125(b), the 
claims folder must be returned to the VA examiner for a 
determination as to what the change in diagnosis represents.  
Thereafter, the veteran should be scheduled for a VA 
psychiatric rating examination to determine the current 
nature and extent of his service connected disability.

As previously noted, the regulations pertaining to rating 
psychiatric disorders changed on November 7, 1996.  The Court 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  
Following completion of the development requested in this 
remand, the RO should continue to consider the veteran's 
psychiatric disability under both the old and new rating 
criteria. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Accordingly, the veteran 
should be afforded a VA psychiatric examination which 
provides complete clinical findings to facilitate the 
evaluation of the veteran's psychiatric disability.

The Court has also held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
all current treatment records relative to the veteran's 
service-connected psychiatric disability should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers who have 
treated him for his service connected 
psychiatric disability in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Pursuant to section 4.125(b), the RO 
must return the January 1998 VA 
psychiatric examination report to the 
examiner who conducted that evaluation 
for a determination as to whether the 
change in diagnosis from a psychosis to 
PTSD represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.    

a)  Following the completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the severity of his service 
connected psychiatric disability.  A copy 
of this Remand together with a copy of 
the old and revised rating schedule for 
psychiatric disabilities must be 
furnished to the examiner prior to the 
examination.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that all 
disability may be viewed in relation to 
its history.  The report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings; the examiner should indicate 
whether it is possible to disassociate 
symptoms relative to the service 
connected disability versus any non-
service connected psychiatric disability; 
and the examiner must address the 
presence or absence of the specific 
criteria set forth in old and new 
versions of the rating schedule relative 
to the veteran's service connected 
psychiatric disability.  The examiner 
should also provide a full multiaxial 
evaluation and assign a numerical score 
on the Global Assessment of Functioning 
Scale (GAF Scale).  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score. 

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Karnas, DeSousa, 
and Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




